Exhibit 10.13



AMENDMENT
TO THE MASTER SERVICES AGREEMENT

By:

THE TORONTO-DOMINION BANK, (a Canadian chartered bank), (hereinafter referred to
as “TD Bank”)

-and-

TD WATERHOUSE GROUP, INC., a corporation incorporated under the laws of the
State of Delaware (hereinafter referred to as the “Company”).

WHEREAS TD Bank on its own behalf and on behalf of members of the TD Group and
the Company on its own behalf and on behalf of members of the Waterhouse Group
have entered into a Master Services Agreement executed on June 28, 1999;

AND WHEREAS TD Bank on its own behalf and on behalf of members of the TD Group
and the Company on its own behalf and on behalf of members of the Waterhouse
Group have made certain amendments in writing to the Master Services Agreement
executed on June 28, 1999 (the Master Services Agreement, together with any
amendments, collectively the “Agreement”);

AND WHEREAS TD Waterhouse Investor Services (Canada) Inc. has purchased all of
the outstanding shares of CT Securities Inc. pursuant to a share purchase
agreement made on or about April 3, 2000;

AND WHEREAS CT Securities Inc. (“CT”) is, by virtue of the Share Purchase
Agreement, now a member of the Waterhouse Group as defined in the Agreement;

AND WHEREAS CT has entered into an agency agreement as of the date hereof
authorizing the Company to accept all rights and perform all obligations under
the Agreement as agent for and on behalf of CT;

AND WHEREAS TD Bank on its own behalf and on behalf of members of the TD Group
and the Company on its own behalf and on behalf of members of the Waterhouse
Group now wish to amend the Agreement in accordance with Section 7.10 of the
Agreement as hereinafter provided;

NOW THEREFORE THIS AMENDMENT WITNESSES that in consideration of the premises,
the mutual covenants and agreement hereinafter set forth and for good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties have agreed as follows:



1.   Definitions. All terms which are defined in the Agreement and used but not
otherwise defined herein shall have the same meaning herein as in the Agreement
unless the context requires otherwise.

2.   Article, Section, Exhibit and Schedule References. Except as otherwise
expressly provided, a reference in this Amendment to a “section”, “Exhibit” or
“Schedule” is a reference to a section, exhibit or schedule of or to the
Agreement.  



--------------------------------------------------------------------------------



-2-



3.   Amendment. The Agreement is amended by adding to the end of Exhibit A of
the Agreement SCHEDULE A.22 —CT SECURITIES INC. SERVICES, in form and substance
as attached hereto.   4.   General. All other terms and provisions of the
Agreement shall apply to this Amendment, unless the context otherwise may
require.   5.   Master Service Agreement Confirmed. Except as specifically
amended or varied by the terms of this Amendment, each and every of the terms
and provisions of the Master Service Agreement, including its Exhibits and
Schedules, is hereby renewed and confirmed as of the date of this Amendment and
the Master Service Agreement and this Amendment shall be read and construed as
one and the same document.   6.   Counterparts. This Amendment may be executed
by manual or facsimile signature in counterparts, each of which shall be deemed
an original but all of which taken together shall constitute one and the same
instrument.

 



--------------------------------------------------------------------------------



-3-

      IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed.

      DATED the 13th day of April, 2000.

      THE TORONTO-DOMINION BANK   “Christopher A. Montague”
________________________________
Name: Christopher A. Montague   Title: Executive Vice-President,
General Counsel and Secretary   ________________________________
Name:
Title:   TD WATERHOUSE GROUP, INC.   “Stephen D. McDonald”
________________________________
Name: Stephen D. McDonald   Title: Chief Executive Officer and
Deputy Chairman   ________________________________
Name:
Title:

 



--------------------------------------------------------------------------------





SCHEDULE A.22 —CT SECURITIES INC. SERVICES



1.   CT Securities Inc. agrees that it will on behalf of TD Securities Inc.:

      (a) Permit TD Securities Inc. to use office space at the following
locations:



        (i) 120 Adelaide Street West Toronto, ON

      (b) Provide facilities management services, from time to time as requested
by TD Securities Inc.;

      (c) Provide premises insurance, as required;

      (d) Provide equipment, including telecommunications equipment, and
furniture and maintenance services;

      (e) Provide access to CTSI’s quote and voice communication systems and
services;

      (f) Provide timely, efficient and quality equity trade execution to TD
Securities Inc.

      (g) Provide securities clearing, custodial and reorganizational services
to TD Securities Inc. brokerages operations.



2.   TD Securities Inc. agrees that it will:

      (a) Indemnify CTSI against all Losses suffered or incurred by CTSI as a
result of the use of such space by TD Securities Inc. in respect of premises
leased;



3.   Compensation:

      (a) Incremental third party expenses;

      (b) A pro rata share of department expenses to be administered:



        (i) with respect to Subsections 1(a),(b) and (c) as a fixed charge per
square foot plus an insurance premium per square foot;           (ii) with
respect to Subsections 1(d),(e) and (f) as agreed to by CTSI and TD Securities
Inc.;

      (c) Fees for trade clearing and associated maintenance activities, charged
on a usage basis and based upon a fee and service schedule agreed to by TD
Securities Inc. and CTSI

 